Citation Nr: 0719976	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-27 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service connected low back strain with degenerative joint 
disease, effective prior to February 17, 2006.

2.  Entitlement to an evaluation in excess of 20 percent for 
service connected low back strain with degenerative joint 
disease, from February 17, 2006. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from July 1986 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA) which continued a 10 percent disability 
rating for a low back strain with degenerative changes, 
effective June 20, 1994.  In a January 2007 rating decision, 
the RO increased the disability rating to 20 percent, 
effective February 17, 2006.  The veteran has not been 
awarded the highest possible evaluation. As a result, she is 
presumed to be seeking the maximum possible evaluation and 
her claim remains in appellate status.  A.B. v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's low back disability prior to February 17, 
2006 was manifested by pain on the extremes of normal motion, 
muscle spasm with normal gait and lordosis, and mild 
incomplete sciatic nerve paralysis on each side with no 
incapacitating episodes.

2.  Since February 17, 2006, the veteran's low back strain is 
manifested by muscle spasms, forward flexion from 0 to 75 
degrees with limitation to 45 degrees on repetitive use, and 
mild incomplete sciatic nerve paralysis on each side with no 
evidence of incapacitating episodes, and positive straight 
leg raising without other neurologic impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
low back strain with degenerative joint disease, prior to 
February 17, 2006 have been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.20, 4.21, 4.25, 4.27, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243, 8520 (2006).

2.  The criteria for a disability rating of 40 percent for 
service connected residuals of lumbosacral strain from 
February 17, 2006 have been met. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.21, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243, 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated June 2004, the RO informed the veteran of 
the evidence needed to substantiate the claim, what medical 
or other evidence she was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that she could send VA information in her possession 
that pertained to her claim.  This notice served to inform 
her of the need to submit relevant evidence in her 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal, service connection has been granted, 
hence the first three elements of Dingess notice are 
satisfied.  The veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date until a March 2006 letter.  The timing 
deficiency of this letter was cured by readjudication after 
the notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The June 2004 notice was provided prior to the appealed 
rating decision, fully in accordance with the VCAA.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claims and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating her claim.

Additionally, the veteran underwent VA examinations in June 
2004 and December 2006.  There has been no indication of a 
change in the disability since the most recent examination.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2; in a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Factual Background

In April 2004, the veteran underwent an MRI of her lumbar 
spine at Bon Secours St. Mary's Hospital.  The diagnosis was 
multilevel spondylosis and upper abdominal calcifications.

In May 2004, the veteran again underwent an MRI of her lumbar 
spine at Bon Secours St. Mary's Hospital.  The radiologist 
stated that the veteran had back problems since 1988 and 
right lower extremity radiculopathy.  The diagnosis was right 
posterior paracentral L4-5 disc protrusion with thecal sac 
and nerve root impression, a combination L5-S1 disc and 
rightward facet arthrosis which results in mild thecal sac 
impression and nerve root displacement and central L3-4 disc 
protrusion.

The veteran received outpatient treatment for a back 
disability from Dr. Kiser from April to June 2004.  These 
records show a lumbar spasm on the right with otherwise 
normal extremities.  The diagnosis was lower back pain 
radiculopathy that was probably an L5 lesion.

In a July 2004 letter, Dr. Minor, the veteran's chiropractor, 
stated that the veteran had been a patient since October 
1994.  She had received treatment for her back 2 to 3 times a 
month from 1994 to the present.  She could no longer do hard 
manual labor due to her condition.

In July 2004, the veteran underwent a VA spinal examination.  
The examiner noted that in 1998, the veteran sustained her 
first episode of a back strain.  Since this episode she had 
multiple occasions of lower back pain with right radicular 
symptoms, usually precipitated by twisting movement or 
lifting.  The veteran was currently employed full time as a 
recreation technician for the Forest Service.  Her job 
responsibilities included cleaning bathrooms, cutting brush 
and other odd chores.  However, she was limited to lifting 
less than 5 pounds.  

She was awaiting placement in an office job because she was 
no longer able to do lifting, bending or stooping required as 
a recreation technician.  Over the past 6 months, she had 
missed 3 days of work because of lower back pain and 
radicular symptoms.  She had flare-ups associated with 
prolonged standing and sitting which limited her activities 
to less than 30 minutes each.  The veteran had not noticed 
any particular muscle weakness, muscular loss, and did not 
have a history of neurologic deficits secondary to her back.  
In general, when she had flare-ups which occurred every other 
week, they lasted at least 48 to 72 hours and during these 
times she experienced more pain.  During flare-ups, she was 
less able to do physical activities and generally had to 
reduce it by 50 percent.  She had a lack of endurance during 
flare-ups.

On examination, there was very strong muscle spasm present 
over the area of L4 and below on the right hand side and this 
area is quite tender to deep palpitation.  There were no 
sensory deficits.  Muscle tone and strength bilaterally were 
in tact.  The diagnosis was multilevel degenerative changes 
in the veteran's lumbosacral spine most severe at L5-S1 with 
nerve root displacement and intermittent sciatic distribution 
of pain without evidence of neural involvement on 
examination.  The veteran also had right posterior 
paracentral L4-5 disk protrusion and nerve root impression.

In an August 2004 letter, Dr. Kiser stated that the veteran 
had right posterior paracentral L4-L5 disk protrusion, thecal 
sack and nerve root impression combination L5-S1 disk and 
rightward facet arthrosis with results in mid thecal sack 
impression nerve root displacement central L3-4 disk 
protrusion.  

A September 2004 addendum to the July 2004 VA spinal exam 
noted that range of motion exercises were done.  Forward 
flexion was from 0 to 90 degrees but toward the end of the 
range of movement she complained of discomfort of the 
lumbosacral spine.  Hyperextension was from 0 to 30 degrees 
without pain or difficulty.  Lateral flexion in both 
directions was from 0 to 30 degrees with complaints of pain 
toward the end of the range of movement.  Axial rotation was 
from 0 to 30 degrees with complaints of pain toward the end 
of range of movement.  On repetitive movements there was no 
additional limitation caused by fatigue, weakness or lack of 
endurance.  However, the veteran had a lack of endurance that 
was secondary to pain.  

On February 17, 2006 the veteran presented to Dr. Kiser with 
complaints of an exacerbation of pain in her lower back with 
radiation in the anterior thigh.  She had severe lumbar spasm 
but her lower extremities were normal.  The assessment was a 
previous herniated disk with lumbar spasm.

In December 2006, the veteran underwent a VA spine 
examination.  The examiner noted that the veteran had known 
multi-level degenerative disc disease and a history of disk 
protrusion at L5-S1.  There was a history of decreased 
motion, stiffness, spasms and pain.  The veteran's pain was 
chronic low back pain with intermittent radiation.  The 
veteran's pain was constant moderate pain that occurred 
daily.  There was right sciatic radiation of pain in the foot 
that was sharp, shooting, and intermittent.  

The veteran had moderate flare-ups of her spinal condition 
every 2 to 3 weeks that lasted 1 to 2 days.  The 
precipitating factors were any lifting or bending.  The 
veteran had moderate limitation of motion or functional 
impairments during flare-ups as she had incapacitation for 2 
days secondary to back pain within the last 6 months.  The 
veteran worked for the Forestry Service but now had a desk 
job which was less physically demanding and the strain on her 
back was much less.  In the past 12 months, the veteran had 1 
incapacitating episode for the thoracolumbar spine region 
that lasted 3 days which required missed work and bed rest.  
The veteran was able to walk 1 to 3 miles but limited her 
standing and sitting to 30 minutes while also shifting her 
position frequently. 

An examination of the thoracic sacrospinalis revealed spasm 
of the left and right as well as pain with motion.  There was 
no cervical spine or thoracolumbar spine anklyosis.  The 
sensory examination was normal.  Active and passive forward 
flexion was 0 to 75 degrees to the point of pain and 90 
degrees maximally.  There was pain on active and passive 
motion as well as after repetitive use.  There was additional 
loss of motion on repetitive use which was "90 to 45 
degrees."  Pain after 2 repetitions was the factor most 
responsible for additional loss of motion on repetitive use.  

For the thoracolumbar spine, both passive and active 
extension were 0 to 10 degrees to the point of pain and 30 
degrees maximally.  There was pain on active and passive 
motion as well as after repetitive use.  There was additional 
loss of motion on the joint which was 30 to 0 degrees.  The 
pain after 2 repetitions was the factor most responsible for 
additional loss of motion on repetitive use.  

For the thoracolumbar spine, both passive and active lateral 
flexion were 0 to 30 degrees.  There was no pain or 
additional loss of motion.

Both passive and active lateral rotation were 0 to 30 
degrees.  There was no pain or additional loss of motion.

There was a positive lasegue's sign on the right. 

Lumbosacral radiographs demonstrated minimal degenerative 
changes, especially at L5-S1.  There were mild bilateral SI 
joints with degenerative changes.  

The veteran was a full time employee of the Forestry Service.  
She missed 3 days this past year as a result of her 
intevertebral disc syndrome.  The diagnosis was multi-level 
degenerative joint disease of the lumbar spine with 
intevertebral disc syndrome of L5-S1.  The problem associated 
with this diagnosis was degenerative joint disease of the 
lumbar spine.  The examiner stated that the diagnosis had 
significant effects on the veteran's usual occupation as the 
veteran was assigned different duties.  The veteran had 
problems with lifting and carrying.  


I.  Entitlement to an evaluation in excess of 10 percent for 
service connected low back strain with degenerative joint 
disease, effective prior to February 17, 2006.

Analysis

Effective prior to February 17, 2006, the veteran's back 
disability has been rated as 10 percent disabling under the 
provisions of old Diagnostic Code 5295, which provided 
criteria for rating low back strain.  That diagnostic code 
has not been in effect for any period during the appeal.  
Therefore, the Board will consider the new criteria.

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, provides for the 
assignment of a 10 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  An 
assignment of a 40 to 100 percent evaluation is given for 
unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine; Diagnostic Codes 5235-5243 (2006).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under the new Diagnostic Code 5243, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 

Throughout the period prior to February 17, 2006, the veteran 
was found to have muscle spasm, but she was also found to 
have a normal lordosis and gait.  The only report of her 
range of motion during this period shows that she could bend 
forward well beyond 60 degrees even with consideration of 
pain on the extremes of motion.  38 C.F.R. §§ 4.40, 4.45.  

Her combined range of motion was well beyond 235 degrees.  
She therefore, would not be entitled to an evaluation in 
excess of 10 percent for her orthopedic impairment under the 
General Formula.

There is no evidence of physician prescribed bed rest during 
this period.  A higher rating would, therefore, not be 
warranted under the alternate criteria for rating 
intervertebral disc disease.

Neurologic disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function. 38 
C.F.R. §§ 4.120-4.124a (2006).   Multiple medical records 
indicate that the veteran has lower extremity radiculopathy.  
Specifically, the July 2004 VA examination noted nerve root 
displacement and intermittent sciatic distribution of pain.  
Dr. Kiser repeatedly reported radiculopathy.

The Board has evaluated the neurological impairment arising 
from the veteran's service-connected low back strain 
disability under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve.  Under Diagnostic Code 8520, 
mild incomplete paralysis warrants a 10 percent disability 
rating, moderate incomplete paralysis warrants a 20 percent 
rating, moderately severe incomplete paralysis warrants a 40 
percent disability rating, and severe incomplete paralysis 
with marked muscular atrophy warrants a 60 percent disability 
rating.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2006).

The weight of the evidence, which reveals essentially stable 
and mostly negative neurological examinations, is no more 
than mild.  Accordingly, resolving reasonable doubt in favor 
of the veteran, the Board finds that the service-connected 
disability has a neurological component more closely 
described as bilateral, mild, incomplete paralysis of the 
sciatic nerves.  This finding would warrant separate ratings 
of 10 percent for the sciatic radiculopathy, under DC 8520. 

Combining the 10 percent rating for orthopedic disability 
with the two 10 percent ratings for neurologic impairment 
under 38 C.F.R. § 4.25, yields an evaluation of 30 percent.

There is no showing that the veteran's low back pain has 
resulted in so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

In this regard, while the veteran missed 3 days of work over 
6 months because of lower back pain and radicular symptoms, 
the veteran's low back pain has not been shown to markedly 
interfere with employment to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The veteran 
was employed on a full time basis.  While she reported 
functional limitations for manual labor, she has not reported 
any lost time from work aside from the 3 days lost, or other 
economic impact from the low back pain that is not already 
contemplated in the schedular evaluations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board concludes that the evidence is in favor of the 
grant of a 30 percent evaluation for the back disability 
prior to February 17, 2006.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.


II.  Entitlement to an evaluation in excess of 20 percent for 
service connected low back strain with degenerative joint 
disease, from February 16, 2006.

The veteran's low back disability is currently rated as 20 
percent disabling from February 17, 2006 under the revised 
Diagnostic Code 5243. 

The only reported ranges of back motion were recorded on the 
December 2006 VA examination.  Viewed in a light most 
favorable to the veteran, these showed limitation of forward 
flexion to 45 degrees with consideration of functional 
factors.  Under the General Formula that range of motion 
warrants a 20 percent rating.  

There is no evidence of greater limitation of motion during 
this period; hence a higher rating would not be warranted for 
the orthopedic component of the back disability.

During this period, the veteran had positive Lesague's sign 
(or straight leg raising) this finding is indicative of 
irritation of the sciatic nerve.  There were, however, 
essentially no other neurologic findings.  Hence, separate 10 
percent ratings are warranted during this period for mild 
incomplete sciatic nerve paralysis.  Because the medical 
evidence reflects a mild impairment and not moderate 
incomplete paralysis, a separate neurologic rating in excess 
of 10 percent is not warranted.  

Combining the 20 percent rating for orthopedic impairment 
with two 10 percent ratings for neurologic impairment under 
38 C.F.R. § 4.25 yields a 40 percent rating.

The Board has also considered whether an increased rating may 
be available under the alternative criteria for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  While the veteran has described incapacitating 
episodes of intervertebral disc disease, the episodes do not 
have a total duration of at least four weeks during the past 
12 months. The December 2006 VA examination noted that the 
veteran only had she had incapacitation for 2 days secondary 
to back pain within the last 6 months.  More significantly 
there is no evidence of any physician prescribed bed rest.  
Thus, a rating in excess of 20 percent under the Formula for 
Rating Intervertebral Disc Syndrome based on Incapacitating 
Episodes is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243. 

Regarding an extraschedular evaluation, the veteran's 
disability has not required any periods of recent 
hospitalization.  While the veteran switch's positions to a 
desk job because of her physical limitations, she maintains 
full time employment.  She has not reported any economic 
impact from the low back disability that is not already 
contemplated in the 20 percent disability evaluation and 
separate 10 percent neurological evaluation.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, supra; Floyd v. Brown, supra;  Shipwash v. Brown, 
supra. 


ORDER

Entitlement to a 30 percent evaluation for service connected 
low back strain with degenerative joint disease prior to 
February 17, 2006 is granted.

Entitlement to a 40 percent rating for service connected low 
back strain with degenerative joint disease, from February 
17, 2006 is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


